Citation Nr: 1427033	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  06-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety, depression, dissociative disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran, M.J.C., and C.M.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to January 1987.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a September 2006 Board hearing and a transcript of that hearing has been associated with her claims folder.  The Board member who conducted the hearing has left the Board's employ and is unable to participate in any further adjudication.

In July 2007, June 2011, and December 2012, the Board remanded this matter for further development and to schedule the Veteran for a new Board hearing.  

The Veteran testified before the undersigned at an April 2013 hearing and a transcript of that hearing has been associated with her file.

In August 2013, the Board again remanded this matter for further development.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that she has a current psychiatric disability which is related to sexual assaults that occurred in service while she was stationed in Germany. Specifically, she has reported that she was raped on two occasions in service and that she has experienced psychiatric problems as a result of these assaults.  In addition, she has reported extensive physical, sexual, and psychological abuse as a child, and medical records reveal treatment for psychiatric problems prior to service.  Thus, she alternatively claims that she had a psychiatric disability prior to service and that this disability was aggravated by her reported stressors in service.

A VA psychiatric examination was conducted in January 2014 to assess the nature and etiology of the Veteran's claimed psychiatric disability.  The psychologist who conducted the examination only diagnosed the Veteran as having borderline personality disorder.  He explained that although the Veteran had a lengthy mental health treatment history, her self-report of mental health symptoms was found to be non-credible.  Thus, any other mental health diagnoses would be mere speculation.  Subjectively, she reported a non-credible pattern of various mental health symptoms that were inconsistent with her treatment history and her self-report to other providers.  Her report of an alleged military sexual trauma was dramatic and inconsistent with what she had reported to other providers.  Furthermore, she claimed that she was unaware of the alleged military sexual trauma until 2002, when pieces of the memory started "coming back."  She claimed that she was "unable to put it all together" until the year prior to the January 2014 examination.  Thus, her account of the military sexual trauma was based on her own idea of what the "pieces" of her memories might have meant.  Regardless, the account had a dramatic quality to it and seemed to be an unlikely series of events to have occurred, despite the inconsistent report to other providers.

The examiner further explained that given the non-credible nature of the Veteran's self-report, an opinion about her psychiatric disabilities that had been diagnosed since December 2003 could not be offered without resorting to speculation.  During a June 2004 VA examination, she presented a very different report of claimed "sexual trauma" that was found to not meet the criteria as a traumatic event.  During that examination, she reported that she was propositioned, but never forced or coerced into sexual relations with anyone.  In the years since the June 2004 examination, her report of military sexual trauma had become increasingly embellished with regard to the severity of the claimed attacks.  This lack of consistency and her report that she had been "putting the pieces" of memory fragments together further undermined the credibility/reliability of her report.  It was felt that additional testing would not have been helpful in clarifying the matter.
The January 2014 opinion is insufficient because it is not clear from the examiner's explanation whether he found that the Veteran had never had an acquired psychiatric disability at any time during the claim period and that the numerous psychiatric diagnoses in her treatment records were inaccurate, or that an acquired psychiatric disability was merely not shown at the time of the January 2014 examination.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in December 2003, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  (While VA's practice had been not to service connect "disabilities" that were not chronic in nature, the McClain case clarified that even those that had later resolved could be service connected.)

Thus, a new VA examination is necessary to provide clarification as to whether the Veteran has experienced an acquired psychiatric disability at any time during the claim period, and to obtain an opinion as to the etiology of any such disability, even if it is no longer evident.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the adjudicator to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Treatment records from the Duluth Vet Center dated in November 2010 and November 2013 and the January 2014 VA examination report indicate that the Veteran has continued to receive VA psychiatric treatment.  The VA treatment records in the claims file are from the St. Cloud VA Health Care System (dated to May 2005) and the Minneapolis VA Health Care System (dated to May 2004 and from February 2005 to November 2009).  Thus, it appears that there are likely additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for any psychiatric symptoms from the St. Cloud VA Health Care System dated from May 2005 through the present, from the Minneapolis VA Health Care System dated from May 2004 through February 2005 and from November 2009 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran indeed experiences an acquired psychiatric disability such as PTSD.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer all of the following questions:

(a)  What acquired psychiatric disability, if any, has the Veteran experienced since December 2003?  (If the examiner determines that the Veteran has experienced no acquired psychiatric disability (e.g., experiences only a personality disorder), this should be explained in detail and such a conclusion should be reconciled with other records suggesting definite diagnoses of acquired disabilities since 2003.)

(b)  Did any acquired psychiatric disability experienced at any time since December 2003 clearly and unmistakably pre-exist service and, if so, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

(c)  If any acquired psychiatric disability experienced at any time since December 2003 did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that the psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported stressors during service, or is otherwise the result of a disease or injury in service?

(d)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since December 2003, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since December 2003 (including anxiety, depression, dissociative disorder, and PTSD), all of the Veteran's reported stressors in service (including being raped on two occasions), her reported abuse as a child, and the opinions of the examiners who conducted the June 2004 and January 2014 VA examinations.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, her symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

